         Case 2:09-cv-04264-CDJ Document 205 Filed 11/05/18 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA,
ex rel. AMY BERGMAN, et al.,

                         Plaintffi,                         CM       ACTION No. 09-4264

                v

ABBOTT LABORATORIES,

                         Defendant.

                              JOINT STIPULATION OF DISMISSAL

        Pursuant to Rule 41(a) of the Federal Rules of        Civil Procedure and the qui tam provisions

of the False Claims Act, 31 U.S.C. $ 3730(bxl), and in                    accordance with the terms and

conditions of the Settlement Agreement ("Agreement") among the United States of America,

Relator Amy Bergman, and Abbott Laboratories and AbbVie Inc. ("Abbott"), and in accordance

with separate settlement agreements between the Named Statesl and Abbott, all                            entities

(collectively referred    to as "the Parties"),      through their authorized representatives, hereby

stipulate to the entry of an order that:

        l.      The Civil Action shall be:

                a.       dismissed with prejudice to the Relator as to all claims in the Civil Action,

pursuant to and consistent with the terms and conditions of the Agreement;



   The following states are named as parties in this matter and may potentially participate in a settlement with
   Abbott: Califomia, Delaware, Florida, Georgia, Hawaii, Illinois, Indiana, Louisiana, Massachusetts, Michigan,
   Montana, Nevada, New Hampshire, New Jersey, New Mexico, New York, Oklahoma, Rhode Islind,
   Tennessee, Texas, Virginia, Wisconsin and the District of Columbia. The states are in the process of obtaining
   approval on their individual agreements with Abbott and consent to the dismissal as set forth herein.
  Case 2:09-cv-04264-CDJ Document 205 Filed 11/05/18 Page 2 of 5




               b.        dismissed    with prejudice to the       States as   to claims for the Covered

Conduct, pursuant to and consistent with the terms and conditions of tho state agreement$, but

with the condition that   if   any state elects   nolto participate in the settlement, the claims of those

States would be dismissed without preiudice;

               c.        dismissed with prejudiee to the United Sates as to claims for the Coyered

Conduct, pursuant to and consistent with the terms and conditions of the Agreement;

              d.         dismissed without prejudice        to the United States and the States as to all

claims not for the Covered Conducf, pursuant to and consistent with the terms and conditions            of

the Agreement and thestate agreements.

       2.     The Court will retain jurisdiction qver any disputes that may arise regarding

compliance with the Agreement.

       3.     A proposed order accompanies this joint stipulation.




                                                                    Respecfrrlly submitted,



For Relator Amy Bergman:                                            For the



            A*,
                    "/                  & Raspanti,
                                                                                     States Attomey
      Case 2:09-cv-04264-CDJ Document 205 Filed 11/05/18 Page 3 of 5




For Defendant Abbott Laboratorics:
                  !
      J
           Case 2:09-cv-04264-CDJ Document 205 Filed 11/05/18 Page 4 of 5



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA,
ex rel. AMY BERGMAN, et al.,
                         Plaintffi,                     CM      ACTION No. 09-4264

                 v.

ABBOTT LABORATORIES,
                         Defendant.


                                      ORDER OF DISMISSAL

          Pursuant to Rule 41(a) of the Federal Rules of   Civil Procedure and the   False Claims Act,

31 U.S.C. $ 3730(bxl), and in accordance with the terms and conditions of the Settlement

Agreement ("Agreement") among the United States of America, Relator Amy Bergman, and

Abbott Laboratories and AbbVie Inc. ("Abbott"), and in accordance with separate settlement

agreements between the States and Abbott       (all entities collectively referred to as "the Parties"),

the Parties filed a Joint Stipulation of Dismissal as to claims in this action.

          Upon due consideration of the Joint Stipulation of Dismissal and the papers on file in this

action,   IT IS HEREBY ORDERED that:

          1.     The Civil Action shall be:

                 a.      dismissed with prejudice to the Relator as to all claims in the Civil Action,

pursuant to and consistent with the terms and conditions of the Agreement;

                 b.      dismissed with prejudice    to the   States as   to claims for the    Covered

Conduct, pursuant to and consistent with the terms and conditions of the state agreements, but

with the condition that if any state elects not to participate in the settlement, the claims of those

States would be dismissed without prejudice;
        Case 2:09-cv-04264-CDJ Document 205 Filed 11/05/18 Page 5 of 5




              c.      dismissed with prejudice to the United States as to claims for the Covered

Conduct, pursuant to and consistent with the terms and conditions of the Agreement;

              d.      dismissed without prejudice to the United States and the States as to all

claims not for the Covered Conduct, pursuant to and consistent with the terms and conditions of

the Agreement and the state agreements.

       2.     The Court   will   retain jurisdiction over any disputes that may arise regarding

compliance with the Agreement.

       3.     The Court   will   retain jurisdiction over any disputes that may arise regarding

compliance with the Agreement.

SO ORDERED.

                                            BY THE COURT:



                                            The Honorable C. Darnell Jones, II, J
